Citation Nr: 1423541	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund, as the surviving spouse of a Veteran.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant was not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund based on the military service of his late spouse.  

(The Board notes that the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund based on his own alleged military service was adjudicated separately under a different claim number and is not at issue in this appeal).  

In connection with this appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge to be held at the RO in April 2012.  Although the RO sent a letter to the appellant in February 2012 notifying him of the time and date of the Board hearing, he failed to appear for that proceeding and neither furnished an explanation for his failure to appear, nor requested a postponement or another hearing.  Under these circumstances, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2013).

In addition to the appellant's paper claims folder, the Board has also reviewed his electronic Virtual VA and VBMS files, but notes that there is no additional evidence in the electronic files which is not included in the claims file.  



FINDING OF FACT

The appellant's spouse died in August 2002.  




CONCLUSION OF LAW

The requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund as the surviving spouse of a Veteran have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant.  As set forth below, the pertinent facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Factual Background

The relevant facts are not in dispute.  

According to her Certificate of Death, the appellant's spouse died in August 2002.  

In April 2009, the appellant submitted a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, alleging that his late spouse had had the requisite military service to entitle him to such payment as her surviving spouse.  

Applicable Law

The American Recovery and Reinvestment Act created the Filipino Veterans Equity Compensation Fund to provide a one time payment to "eligible persons" in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The time period for filing a claim for the one-time payment from the Filipino Veterans Equity Compensation Fund extended from February 17, 2009, the date of enactment, to February 16, 2010.  See Pub. L. No. 111-5, § 1002(c)(1), 123 Stat. 115, 200-202 (February 17, 2009) (providing for payment to an eligible person who files a claim from February 17, 2009, through February 16, 2010).  

If an eligible person filed a claim for the one-time payment from the Filipino Veterans Equity Compensation Fund but died before the payment was made, the payment shall be made to the surviving spouse, if any, of the eligible person.  See Pub. L. No. 111-5, § 1002(c)(2), 123 Stat. 115, 203 (February 17, 2009).


Analysis

The appellant's spouse died in August 2002, which was more than six years prior to the enactment of the American Recovery and Reinvestment Act.  As such, she could not have filed a claim during the requite time period.  Under these circumstances, the appellant cannot legally be eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund as her surviving spouse, regardless of whether she had the requisite military service.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to one time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


